DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 14-21 are allowed.
The closest prior art references are Abe (US 4,865,630) and Ogawa et al. (US 8,951,931 B2).
Regarding claim 1, Abe discloses a catalytic membrane reactor (module) for a chemical conversion process, comprising: a ceramic support extending between an inner surface and an outer surface; a first region (porous support, 14a) of said ceramic support extending from said inner surface to a predetermined distance through a thickness of said ceramic support; a second region (first porous thin layer, 14b) of said ceramic support extending from said predetermined distance through said thickness of said ceramic support to said outer surface, wherein said second region has a smaller porosity than said first region, said second region has a smaller thickness than said first region, and said second region comprises at least a portion of said metal catalyst; and a permeable membrane (second porous thin layer, 14c, is formed to provide selective permeability) positioned on said outer surface of said ceramic support, wherein said permeable membrane has a smaller thickness than said second region, and said permeable membrane selectively allows at least one product of said chemical conversion process to pass through said permeable membrane and blocks at least one product of said chemical conversion process from passing through said permeable membrane (see Abstract; figure 4; column 1, line 54 through column 2, line 15; column 3, line 64 through column 5, line 15 and column 6, lines 1-21).

It would not have been obviousness to modify the teachings of Abe with the teachings of Ogawa et al. since Abe discloses a double layered porous membrane (12) which is composed of a porous support (12a) and a porous thin layer (12b) integrally formed on the porous support (12a) and containing therein a catalytic component essentially in a uniform condition (see figure 2 and column 3, lines 1-32).
Claims 2-9 depend on claim 1.
Regarding claim 10, Abe discloses a method of producing an enhanced purity of hydrogen in a chemical conversion process, comprising: moving a fluid having hydrogen into an interior volume of a catalytic membrane reactor (module), wherein said catalytic membrane reactor comprises: a ceramic support extending between an inner surface and an outer surface, and wherein said inner surface at least partially defines said interior volume, said ceramic support is impregnated with a metal catalyst, and said ceramic support has a smaller porosity proximate to said outer surface than said inner surface; a hydrogen permeable membrane positioned on said outer surface of said ceramic support, wherein 
Ogawa et al. discloses noble metal fine particle supported catalyst includes a substrate and a porous membrane (see Abstract); the support particles on which the noble metal fine particles are supported form the secondary particles each having a porous structure; the noble metal fine particles are supported not only on outer surfaces of the secondary particles but also within the secondary particles (see column 4, lines 43-61); the noble metal fine particle supported catalyst of the present embodiment includes a substrate and a porous membrane; the porous membrane is formed on the substrate (see column 5, line 40-42); and the material of the substrate can be a ceramic (see column 7, lines 13-24) resulting in a ceramic support extending between an inner surface and an outer surface, and wherein said inner surface at least partially defines said interior volume, said outer surface of said ceramic support is impregnated with a metal catalyst, and said ceramic support has a smaller porosity proximate to said outer surface than said inner surface. 
The prior art references fail to disclose a method wherein said catalytic reactor comprises: a hydrogen permeable membrane positioned on said outer surface of said ceramic support, wherein said metal catalyst serves as seeding location for said hydrogen permeable membrane, and said hydrogen permeable membrane is a distinct material from said ceramic support.
Claims 11, 12, 14 and 21 depend on claim 10.

Abe fails to disclose a method of producing a catalytic membrane reactor, comprising: positioning a ceramic support in a first bath comprising a metal catalyst, and impregnating an outer surface of said ceramic support with said metal catalyst; removing said ceramic support from said first bath and drying said ceramic support; positioning said ceramic support in a second bath comprising a coating material and plating said outer surface of said ceramic support with said coating material via electroless deposition; removing said ceramic support from said second bath and drying said ceramic support; and soaking an inner surface of said ceramic support with cesium nitrate to impregnate said inner surface of said ceramic support with cesium.
Claims 16-20 depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774